                                                                                                                                                                  ~002/003
                                                                             WILMER CUTLER PICKERING
    08/12/2019 17:55 FAX             212 230 8888
                        Case 1:19-cv-04183-VM Document 27 Filed 08/13/19 Page 1 of 2

/
                                                                usnc soNY                                                                 WILMERHALE
                                                                DOCUMENT                                                t
                                                                ELECTRONICALLY FILED \
                                                                 DOC #:_.__ ---J?/44+,...~,,.,f'--7-66j;---                                 l\1ichucl G. Bongiorno
            J\ugust 12, 2019
                                                                 DATE       Fll,£D:_jf.,;..__.+./---i/(_                                            +1 212 937 7220 (I)
                                                                                                                                                    +1 212 230 8888 (f)
             VIA FAX                                                                                                               michael bongiorno@wilmerhale.com


            Hon. Victor Marrero
            Suite I 040
            United States Courthouse
            500 Pearl St.
            New York, NY 10007


            Re: Enriquez v. Nahrivu Therapeutics PLC el ul., 1: l 9-cv-04183-VM

             Dear Judge Marrero.

            I write on behalf of Defendants Nabriva Therapeutics PLC and Ted Schroeder ( collectively, the
            ··Defendants") in the above-captioned action to request a modification to the Court's August 1,
            20 I 9 Order (the '·August I Order"'), ECF No. 24 In the August I Order, the Court so-ordered
            the parties' Joint Stipulation and Proposed Order Regarding Briefing Schedule (the
            ''Stipulation"), which contained the following deadlines: September 20, 2019 (Lead Plaintiffs
            amended complaint); November 19, 2019 (Defendants' motion to dismiss); .January 3. 2019
            (Lead Plaintiffs opposition to the motion Lo dismiss); and February 3, 2019 (Defendants' reply).
            The Court also modified the Stipulation to reflect that the Defendants' time to respond to an
            amended complaint is "subject to compliance with lhe Court's Individual Practices."

            In light of the Court's pre-motion requirements (.\ee Individual Practices§ II.B), Defendants
            respectfally request additional time to account for the pre-motion stage. Defendants believe that
            deferring preparation of their motion to dismiss until afier the pre-motion stage is complete is a
            more efficient use of resources, particularly if"the Comt grants leave to Lead Plainliffto amend
            the complaint or denies Defendants' request to file a motion.

            Accordingly, Defendants respectlully request that the Court modify the briefing schedule
            contained in the August 1 Order as follows:

                  1. I.cad Plaintiff shall file an amended complaint on or before September 20, 2019.

                  2. Defendants slrnll submit a pre-motion to dismiss letter to Lead Plaintiff in compliance
                     v.,ith the Court's lndividual Practices on or before October 21. 2019.

                 3.     Lead Plaintifl'shall respond to Defendants by sin1ilar letter on or be!()re Novcn1ber 4,
                       2019.



                \Xiilnwr Curln Pickcri11!! H;:ile .rnd Dorr 11 P, 7 \ \1orl<l Tradt: C:nrL·t. 2 50 Crec11wich S[rcct, N,·w York, N.:w York J 0007
            21::''!I! q Be: l•r• Bosi.::n B1us:s1::I-:: [)e"lv·1-:· F· an<·\:r· L0r:c;{,.. Lo:- µ'Hl•:.,:e:, New Y01 ,· P.,lo J1i.llo S.=1n !'.-u:.nc1!;co 'vVa:::.h1:~gw·,
08/12/2019 17:56 FAX    212 230 8888            WILMER CUTLER PICKERING                              [41003/003
                 Case 1:19-cv-04183-VM Document 27 Filed 08/13/19 Page 2 of 2




                                                                                      WILMERHALE
        Ilon. Victor Marrero
        VIA FAX
        Page 2


           4. In the event the parties fail to resolve the dispute over the appropriateness of filing a
              motion to dismiss, Defendants shall notity the Coru1 in writing, indicating why a motion
              to dismiss remains warranted. on or before November 18, 2019.

           5. In the event that the Court grants leave to Defendants to file a motion to dismiss.
              Defendants shall file such motion v.·ithin 60 clays of the Court's rnling;

           6. Lead Plaintiff shall file his opposition to the motion to dismiss within 60 days of
              Defendants' motion; and

           7. Defendants shall file their reply within 30 days of Lead Plaintiff's opposition.

        Defendants have conferred with Lead Plaintiff's counsel, who do not oppose this request Lo
        modify the August I Order.




       Respectfully submitted,




        ~Gbluo
       cc: Counsel of Record


                                            SO ORDERED.

                                            Ii:--/3-
